Citation Nr: 1017157	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-13 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) and/or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from April 1964 
to April 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005-issued rating decision of the Department 
of Veterans Affairs (VA) special processing unit in 
Cleveland, Ohio, that denied service connection for PTSD. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently issued guidance pertinent to this case.  
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  
That holding requires that all current psychiatric symptoms 
be considered for service connection.  Therefore, the issue 
listed on page 1 has been recharacterized to reflect that 
service connection for PTSD as well as any other psychiatric 
disorder will be considered.  It is especially important that 
all symptoms be considered in this case because in May 2004, 
a VA staff psychiatrist found that sleep difficulty, 
depressed mood, and anxiety in the form of panic attacks 
might be related to military trauma.  A July 2004 VA PTSD 
compensation examination report contains only one psychiatric 
diagnosis, that of PTSD; however, in May 2005, a VA 
psychiatrist reported that the Veteran was being treated for 
PTSD and depression.  

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.  

2.  There is sufficient corroborating evidence that a claimed 
in-service stressor occurred.  

3.  There is medical evidence that links a diagnosis of PTSD 
to the corroborated claimed in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Because the outcome below is favorable, VA's duty to assist 
the Veteran in claim development has been satisfied.  VA's 
duty to provide notice concerning what evidence VA intends to 
obtain and what evidence the Veteran must submit is also 
deemed to have been satisfied.  38 U.S.C.A. § 5103, 5103A 
(West 2002 & Supp. 2009).  In addition, VA provided a notice 
letter in March 2006 that informed the Veteran of the bases 
for assigning an initial disability rating and an effective 
date for that rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board finds that no further 
discussion of the VCAA is necessary.  

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2009); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

A July 2004 VA initial PTSD compensation examination report 
contains a diagnosis of PTSD.  Contemporaneous VA treatment 
reports also note PTSD.  The stressor upon which the 
diagnosis is based is claimed contact with deceased soldiers 
in the Dominican Republic skirmishes of 1965.  

The Veteran contends that he has PTSD due, in part, to his 
participation in a Graves Registration Unit during his 
service in the Dominican Republic crisis in 1965.  Personnel 
records reflect that the Veteran's military occupational 
specialty was a "Duty Soldier" during his service in the 
Dominican Republic from May 3, 1965 to April 2, 1966.  The 
Veteran has supplied independent corroboration, in the form 
of an eye-witness account, of his handling of bodies in 
active service in the Dominican Republic.  The US Army and 
Joint Services Records Research Center (hereinafter JSRRC) 
development has also produced information suggesting that the 
Veteran might have performed as a graves registrar while in 
the Dominican Republic.  The Veteran was assigned to Company 
A, 16th Quartermaster Battalion.  The JSRRC provided a 
summary of Medical Unit Activities that occurred during the 
Dominican Republic crisis.  After May 1, 1965, it was 
reported that a small Graves Registration Unit "had just 
arrived."  There is no clear indication of the affiliation 
of the Graves Registration Unit.  The presence of the 16th 
Quartermaster Battalion in the Dominican Republic in May 1965 
is clearly documented in the summary.  It was further 
reported that at varying times medical units were attached to 
the 16th Quartermaster Battalion.  The information supplied 
further notes that there were over 50 US military personnel 
killed in action during the skirmishes in 1965.  Moreover, 
there were many more civilians killed there during that time.  

While the Veteran's personal involvement is not mentioned, 
proof of personal involvement is unnecessary.  In Pentecost 
v. Principi, 16 Vet. App. 124, 129 (2002), the Court reversed 
the Board's denial of service connection for PTSD.  The Board 
had found that the claimed PTSD stressor remained 
unconfirmed.  Although the Veteran had submitted evidence 
that his unit was subjected to the claimed stressor, he was 
unable to prove he was there at the time.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the Veteran's own personal 
involvement, is not necessary.  

The present case is similar to the facts in Pentecost.  There 
is independent evidence of stressful events that occurred 
while the Veteran was stationed in the Dominican Republic.  
He need not prove his own personal involvement in order to 
verify the stressor.  The Board finds, therefore, that a 
diagnosis of PTSD based on a sufficiently corroborated non-
combat stressor has been offered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for PTSD must therefore be 
granted.  


ORDER

Service connection for PTSD is granted.


REMAND

With respect to service connection for an acquired 
psychiatric disorder other than PTSD, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The most recent VA compensation examination for PTSD was 
performed in 2004.  While PTSD was the only Axis I diagnosis 
offered, shortly thereafter, in May 2005, a VA psychiatrist 
reported that the Veteran was being treated for depression 
also.  A question therefore arises as to whether a diagnosis 
of major depressive disorder or other psychiatric disorder is 
appropriate and, if so, whether it should be service-
connected.  

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a mental 
examination.  The claims file should be 
made available to the examiner for review 
of the pertinent evidence.  The examiner 
should elicit a history of relevant 
symptoms from the Veteran and answer the 
following:

I.  What is/are the Axis I diagnosis 
or diagnoses?

II.  For each psychiatric diagnosis 
offered (other than PTSD), is it at 
least as likely as not (50 percent 
or greater probability) that it is 
related to an incident of military 
service?  

III.  For each psychiatric diagnosis 
offered (other than PTSD), that is 
unlikely related to active service, 
is it at least as likely as not that 
it is caused by or has been 
chronically worsened by PTSD?  

IV.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should re-adjudicate 
the claim.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
Veteran's claim.  No action by the Veteran is required until 
he receives further notice; however, the Veteran is advised 
that failure to report for an examination without good cause 
might have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


